DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	In the IDS filed 9/24/2020, the document “Korean Office Action dated July 23, 2020 issued in KR Application No. 10-2019-0058241” is not in the English language, so has not been considered.  In the IDS filed 9/24/2020, the document “EP 332060” has not been submitted, so has not been considered.  In the IDS filed 3/04/2021, the documents “Japanese Office Action dated December 15, 2020 issued in JP Application No. JP 2020-013134,” “Japanese Office Action dated December 15, 2020 issued in JP Application No. JP 2020-013137,” and “Japanese Office Action dated February 2, 2021 issued in JP Application No. JP 2020-013079,” are not in the English language, so have not been considered.  In the IDS filed 4/13/2021, the document “Japanese Office Action dated February 2, 2021 issued in JP Application No. 2020-012212” is not in the English language, so has not been considered.  In the IDS filed 5/14/2021, the document “Japanese Office Action dated March 2, 2021 issued in JP Application No. 2020-013080” is not in the English language, so has not been considered.  In the IDS filed 6/29/2021, the documents “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0058251,” and “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-00060211” are not in the English language, so have not been considered.  In the IDS filed 8/18/2021, the documents “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0127328,” “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0127330,” “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0127998,” and “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0011873,” are not in the English language, so have not been considered.  In the IDS filed 9/7/2021, the document “Korean Office Action dated June 15, 2021 issued in KR Application No. 10-2019-0124785,” is not in the English language, so has not been considered.  In the IDS filed 12/16/2021, the document “GB 2320507” has not been submitted, so has not been considered.  In the IDS filed 4/25/2022, the document “German Office Action dated April 8, 2022 issued in DE Application No. 102020100945.3” not in the English language, so has not been considered.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the opening."  There is insufficient antecedent basis for this limitation in the claim because there are plural openings.
Claim 17 recites the limitation "the opening."  There is insufficient antecedent basis for this limitation in the claim because there are plural openings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al.  (CN 107287850; cited by Applicant), in view of Yoon et al. (US 2005/0262681), and further in view of Schoene (US 2007/0051012).
Regarding claim 1, Chi discloses a laundry treating apparatus, comprising: a door (Figure 1) comprising: an outer frame facing an outside of the main body (3); an inner frame facing an inside of the main body and coupled to a rear surface of the outer frame (8); a front window mounted to the outer frame (2); and a door window mounted to the inner frame (7), wherein a plating layer is provided on an outer surface of the outer frame (machine translation, paragraphs 12, 40).
Chi does not expressly disclose a main body having a laundry input port at a front surface thereof; a laundry accommodating portion provided inside of the main body to accommodate laundry; the door rotatably coupled to a front surface of the main body to open and close the laundry input port.
Yoon discloses a door of a drum washer, including a cabinet with a front cover (110, 140), and a door (200) provided at the center of the front cover (140) to put the laundry into a drum (paragraph 59), the door is rotatably provided via a door hinge (paragraph 74).
Because it is known in the art to have a cabinet and a door, as claimed, and the results of the modification would be predictable, namely, providing a housing and door as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a main body having a laundry input port at a front surface thereof; a laundry accommodating portion provided inside of the main body to accommodate laundry; the door rotatably coupled to a front surface of the main body to open and close the laundry input port.
Chi does not expressly disclose that the front window is glass.
Schoene discloses an appliance door having a see-through door wherein the door (18) includes two separate pieces of glass to allow the operator to see through the door, including: a front glass (54) and a rear glass (58; paragraph 28).
Because it is known in the art to have a front door glass, as claimed, and the results of the modification would be predictable, namely, providing a known see through material, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the front window is glass.
Regarding claim 15, Chi, in view of Yoon, and further in view of Schoene, is relied upon as above and further results in: wherein the front glass comprises a transparent region that transmits light and exposes the plating layer to the outside (Chi: 2; Schoene: 54).

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al.  (CN 107287850; cited by Applicant), in view of Yoon et al. (US 2005/0262681), in view of Schoene (US 2007/0051012), and further in view of Ha et al.  (US 2005/0138974; cited by Applicant).
Regarding claims 2 and 16, Chi, in view of Yoon, and further in view of Schoene, is relied upon as above, but does not expressly disclose wherein the plating layer is formed by chromium plating.  
Ha discloses a door of a drum-type washing machine in which the door frame may have a chrome-plated layer and that chrome has excellent wear resistance and provides a superior appearance (paragraphs 28, 120).
Because it is known in the art to have a chrome plated layer, and the results of the modification would be predictable, namely, providing a known material for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the plating layer is formed by chromium plating.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al.  (CN 107287850; cited by Applicant), in view of Yoon et al. (US 2005/0262681), in view of Schoene (US 2007/0051012), and further in view of Schone (US 2011/0025178; cited by Applicant).
Regarding claims 3 and 17, Chi, in view of Yoon, and further in view of Schoene, is relied upon as above and discloses each of the outer frame and the inner frame is ring-shaped and provided with an opening (Chi: Figure 1: see 3 and 8), but does not expressly disclose wherein a center of the opening is located above a center of each of the outer frame and the inner frame.
Schone discloses a door frame for a household appliance door having a front ring (200), a cover panel (300), an inner ring (400B), a glass bowl (700B), and a door frame (800B).  A center of a see-through portion (322) can be offset from, or above, a center of the ring portion (320) such that a thickness of the ring portion (320) is greater at the bottom portion of the washer door (paragraph 83).  The inner ring (400B) includes an opening (422A) with a circular or oval shape and can be centered within the inner ring (400A) or off-center, such as being offset from, or above, a center of the inner ring (400A; paragraphs 96-97; Figure 7A).
Because it is known in the art to have an offset center of an opening, as claimed, and the results of the modification would be predictable, namely, providing a door with known proportions and/or visual appearance, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein a center of the opening is located above a center of each of the outer frame and the inner frame.

Claims 4, 13, 14, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al.  (CN 107287850; cited by Applicant), in view of Yoon et al. (US 2005/0262681), in view of Schoene (US 2007/0051012), and further in view of Gim (US 2018/0363198; cited by Applicant).
Regarding claims 4 and 18, Chi, in view of Yoon, and further in view of Schoene, is relied upon as above, but does not expressly disclose wherein the outer frame comprises: a flat portion having a ring shape, to which the front glass is attached; and a curved portion that extends in an arc shape from an inner circumference of the flat portion toward an outer circumference of the door window.
Gim discloses a washing machine having a door (200) including a protective glass (204) transparently provided on a front surface of a door outer frame having a ring shape (240; paragraph 38; Figures 5, 9, 10).  Figures 9 and 10 show the protective glass (204) is on a portion of the outer frame (240) that appears to be flat, and the outer frame (240) includes a curved portion that extends in an arc from an inner circumference of the flat portion towards an outer circumference of door glass (280).
Because it is known in the art to have a protective glass and door frame, as claimed, and the results of the modification would be predictable, namely, providing a door with known proportions and/or visual appearance, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the outer frame comprises: a flat portion having a ring shape, to which the front glass is attached; and a curved portion that extends in an arc shape from an inner circumference of the flat portion toward an outer circumference of the door window.

Regarding claims 13, and 20, Chi, in view of Yoon, in view of Schoene, and further in view of Gim, is relied upon as above, but does not expressly disclose wherein a radial length of the flat portion is larger than a radial length of the curved portion; however, this is considered to be a mere aesthetic change or change in size or proportion, both of which have been shown to be obvious to a PHOSITA.  MPEP 2144.04 (I) – Aesthetic Design Changes.  MPEP 2144.04 (IV) (A) – Changes in Size/Proportion.  Absent unexpected results or persuasive secondary considerations, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to further have wherein a radial length of the flat portion is larger than a radial length of the curved portion, and the results would be predictable.

Regarding claim 14, Chi, in view of Yoon, in view of Schoene, and further in view of Gim, is relied upon as above, but does not expressly disclose wherein a lower portion of the curved portion positioned below a horizontal center line passing through the center of the outer frame in a horizontal direction has a smaller curvature than a curvature of an upper portion of the curved portion; however, this is considered to be a mere aesthetic change, change in size or proportion, or change in shape, all of which have been shown to be obvious to a PHOSITA.  MPEP 2144.04 (I) – Aesthetic Design Changes.  MPEP 2144.04 (IV) (A) – Changes in Size/Proportion.  MPEP 2144.04 (IV) (B) – Changes in Shape.  Absent unexpected results or persuasive secondary considerations, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to further have wherein a lower portion of the curved portion positioned below a horizontal center line passing through the center of the outer frame in a horizontal direction has a smaller curvature than a curvature of an upper portion of the curved portion, and the results would be predictable.


Allowable Subject Matter
Claims 5-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating apparatus as recited in the combination of claims 1, 4, and 5, or as in the combination of claims 15, 18, and 19.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Chi et al.  (CN 107287850; cited by Applicant), to further have wherein the front glass comprises: a transparent region that transmits light and exposes a first portion of the flat portion and the plating layer, which is disposed on the curved portion, to the outside; and a non-transparent region that surrounds the transparent region so as to cover a second portion of the flat portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711